Citation Nr: 1209193	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  09-06 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to service connection for human immunodeficiency virus (HIV).

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, claimed as secondary to service-connected residuals of burns to the hands and face.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, claimed as secondary to service-connected residuals of burns to the hands and face.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to November 1983.

This appeal to the Board of Veterans' Appeals (Board) arose from two separate RO rating decisions.

In a February 2007 rating decision, the RO in Huntington, West Virginia denied service connection for HIV and for residuals of burns to the hands and face.  In February 2008, the Veteran filed a notice of disagreement (NOD).  By rating decision in September 2008, the RO in New York, New York granted service connection for residuals of burns to the hands and face.  A statement of the case (SOC) addressing service connection for HIV was issued in September 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2008.

In a March 2009 rating decision, the RO denied service connection for peripheral neuropathy of the bilateral upper and lower extremities, both claimed as secondary to service-connected residuals of burns to the hands and face.  In April 2009, the Veteran filed a NOD.  A SOC was issued in October 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2009.

In his December 2008 and December 2009 substantive appeals, the Veteran requested a hearing before a Veterans Law Judge at the RO.  A March 2011 letter informed the Veteran that his hearing was scheduled in April 2011.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).  

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

Documents of record, including private and VA treatment records, indicate that the Veteran receives disability benefits from the Social Security Administration (SSA).  The evidence of record gives no indication regarding what disability(ies) the Veteran is receiving SSA disability benefits for; as such, the records may contain information pertinent to the claims on appeal.  

While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c)(2) (2011) with respect to requesting records from Federal facilities.

The RO should also obtain other Federal records.  In his December 2008 substantive appeal, the Veteran noted that he received treatment from Walter Reed Army Medical Center in 1983 and that those records have not been obtained.  Because those records of treatment during service may be pertinent to the matters on appeal, the RO should make efforts to obtain them.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  The RO should follow the current procedures prescribed in 38 C.F.R.§ 3.159(c) as regards requests for records from Federal facilities.  If it is determined that the records are unavailable, a formal finding of unavailability should be made and associated with the claims file.

Also while these matters are on remand, to ensure that the record is complete, the RO should obtain and associate with the claims file all outstanding VA medical records.  The claims file currently includes treatment records from the VA Medical Center (VAMC) in New York, New York, dated through November 18, 2009, and from the VAMC in Bronx, New York, dated through September 11, 2009; however, more recent records from these facilities may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain from the New York and Bronx VAMC's, all outstanding, pertinent records of evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards request for records from Federal facilities.

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims for service connection.

Accordingly, these matters are hereby REMANDED to the RO for the following action:

1.  The RO should request from all appropriate source(s) copies of any additional service treatment records that may exist, including in-service treatment at Walter Reed Army Medical Center in 1983.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159 as regards requests from Federal facilities.  All records and/or responses received should be associated with the claims file.  If the records cannot be obtained, a formal finding of unavailability should be prepared and associated with the claims file, and the Veteran should be notified of his right to submit alternative evidence.  

2.  The RO should obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the New York VAMC (dated since November 18, 2009) and from the Bronx VAMC (dated since September 11, 2009).  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

3.  The RO should request from SSA a copy of its determination on the Veteran's claim for disability benefits, as well as copies of all medical records underlying its determination.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

4.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

5.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence and legal authority.

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

